Citation Nr: 0530832	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  98-13 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for left arm spasm, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for psychiatric 
disability, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for uncontrolled 
blinking, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to May 
1991, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at a personal hearing at the RO 
in September 1998.  The case was previously before the Board 
and was remanded in November 2000.  In May 2002, the Board 
undertook additional development of the evidence.  The issues 
on appeal were again before the Board in June 2003 when they 
were remanded to cure a procedural defect.  


FINDINGS OF FACT

1.  The veteran had active military service in Southwest Asia 
during the Persian Gulf War era. 

2.  Left arm spasm was not manifested during active duty and 
the signs and symptoms of left arm spasm have been medically 
attributed  to fatigue-related myokymia which was not 
manifested during active duty service and is otherwise not 
related to active duty service.

3.  Shortness of breath was not manifested during active duty 
nor has shortness of breath become manifest to a compensable 
degree at any time after the veteran's return from service in 
the Persian Gulf.  

4.  Chronic fatigue not manifested during active duty nor has 
chronic fatigue become manifest to a compensable degree at 
any time after the veteran's return from service in the 
Persian Gulf.

5.  A sleep disorder was not manifested during active duty 
nor has a sleep disorder become manifest to a compensable 
degree at any time after the veteran's return from service in 
the Persian Gulf.
 
6.  Psychiatric disability was not manifested during active 
duty and the signs and symptoms of a psychiatric disability 
have been medically attributed  to generalized anxiety 
disorder and undifferentiated somatoform disorder, which 
disorders were not manifested during active duty service and 
are otherwise unrelated to active duty service.

6.  Disability involving memory loss was not manifested 
during active duty nor is it currently present.

7.  Disability involving uncontrolled blinking was not 
manifested during active duty and the signs and symptoms of 
uncontrolled blinking have been medically attributed to 
anxiety, which disorder was not manifested during active duty 
service and is otherwise unrelated to active duty service.

8.  Headaches were not manifested during active duty and the 
signs and symptoms of a headaches disability have been 
medically attributed to musculoskeletal headaches, which 
disorder which disorder was not manifested during active duty 
service and is otherwise unrelated to active duty service.


CONCLUSIONS OF LAW

1.  A left arm spasm, including as due to an undiagnosed 
illness, was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

2.  Shortness of breath, including as due to an undiagnosed 
illness, was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

3.  Chronic fatigue, including as due to an undiagnosed 
illness, was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

4.  A sleep disorder, including as due to an undiagnosed 
illness, was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

5.  A psychiatric disability, including as due to an 
undiagnosed illness, was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1117, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

6.  Memory loss, including as due to an undiagnosed illness, 
was not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2005).

7.  Uncontrolled blinking, including as due to an undiagnosed 
illness, was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

8.  Headaches, including as due to an undiagnosed illness, 
was not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in July 2003 and 
February 2004 VCAA letters and the statement of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the February 2004 VCAA letter the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
February 2004 regarding what information and evidence was 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claims.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on these 
claims have been accomplished and that adjudication of the 
claims, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letters implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded VA examinations in connection with this claims, 
and the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  The veteran also appeared at a hearing before a RO 
hearing officer.  Moreover, all available pertinent records, 
in service, private, and VA, have been obtained.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues being 
adjudicated by this appeal.  The Board finds that no further 
action is required by VA to assist the veteran with the 
claims.

Factual Background

A June 1994 Report of Medical History includes the notation 
that the veteran broke his left forearm when he was 
approximately 5-6.  A June 1994 clinical record showed that 
the veteran smoked 17 cigarettes per day.  A separate 
clinical record dated in June 1994 reveals that the veteran 
reported some potential stress.  

A September 1994 VA clinical record reveals that the veteran 
complained, in part, of headaches and a general sense of 
fatigue since his return from the Persian Gulf.  He reported 
that the headaches were present 2-3 times per week with some 
being 9/10 in pain.  The pertinent diagnoses were a 4 year 
history of headaches and a 4 year history of fatigue.  

A the time the veteran completed a November 1996 Report of 
Medical History, he denied having or ever having had eye 
trouble, a painful or trick shoulder or elbow and also denied 
having or ever having had memory loss or amnesia.  He 
reported that he had or had had shortness of breath, nervous 
trouble, frequent trouble sleeping and frequent or severe 
headaches.  

A November 1996 Persian Gulf examination resulted in 
pertinent diagnoses of shortness of breath - smoker; fatigue; 
uncontrolled eye blinking; sleep disturbance; and headaches 
most consistent with muscle tension headaches.  

A November 1996 chest X-ray was interpreted as being normal 
and November 1996 pulmonary function testing was interpreted 
as being within normal limits.  

In December 1996, a private physician noted a review of 
systems was significant for headaches, fatigue and 
forgetfulness which began in 1991 while the veteran was in 
Saudi Arabia.  Also in December 1996, a private physician 
noted that the veteran had fatigue, headaches, poor sleep, 
uncontrolled blinking, and headaches once per day.  The 
headaches did not awaken him at night.  The veteran's spouse 
reported occasional shaking of the left arm and unusual 
movements.  The veteran had trouble controlling eye blinking.  
He felt fatigued but did not give a true history of muscle 
weakness.  A serious motor vehicle accident was reported 
which occurred in October 1995.  The veteran reported that 
his headaches and all other symptoms were present prior to 
motor vehicle accident.  He smoked one pack of cigarette per 
day.  Physical examination revealed some intermittent 
spontaneous eye blinking.  No abnormal involuntary movements 
were noted.  Fine movements of both hands was normal.  No 
tremor was present.  The impression was that the cause of the 
veteran's diffuse symptoms remained unknown.  Examiner 
suspected that the veteran's headaches were of the muscle 
contraction type.  They were not migraines.  The examiner 
opined that there was no neuro-toxicity that would cause the 
veteran's easy fatigability.  

A December 1996 psychiatric examination resulted in no 
psychiatric diagnoses.   

In January 1997, the veteran submitted his claims of 
entitlement to service connection.  He indicated on his 
application that he did not receive any treatment in service 
for any of his claimed disabilities.  The only post-service 
treatment reported was a Persian Gulf registry examination 
which was conduced at Offutt Air Force Base from November 
1996 to the present.  

An October 1997 statement from the veteran's spouse reveals 
that she observed fatigue, headaches, twitches, sleeplessness 
and shortness of breath in the veteran which had gotten 
substantially worse.  She first met the veteran in November 
1992.  

A VA psychiatric examination which was conducted in December 
1997, resulted in a diagnosis of generalized anxiety 
disorder.  The veteran reported his spouse observed twitching 
in the left upper extremity but this was not observed at the 
time of the examination.  The veteran reported difficulty 
with memory including very poor short term memory.  He 
reported depressive symptoms.  He reported a problem with 
increased blinking at the rate of three or four times per 
second over what it used to be.  He reported a problem with 
shortness of breath.  He stated that he had a sleep disorder 
which was primarily insomnia but also included a fatigue 
factor where he felt tired all the time and he had headaches.  
He reported that memory problems were one of his major 
difficulties.  He denied smoking.  Mental status evaluation 
revealed a clear increase in blinking response which was 
approximately three times as much as normal.  No twitching in 
the left extremity was observed.  The blinking response 
decreased in frequency as the veteran's degree of anxiety 
decreased and increased as anxiety increased.  It was noted 
that subject content had a large influence on the blinking 
demonstrating it to be more than likely an anxiety related 
symptom.  It was noted that the veteran had dissociative 
phenomena associated with flashbacks to his Persian Gulf war 
experiences.  He also had dissociation at times which was 
great enough that his memory was impaired.  The etiology of 
the dissociation was unknown.  The veteran's memory was noted 
to be much impaired when compared to high school.  His recent 
memory was good but remote memory was impaired at times.  The 
Axis I diagnosis was generalized anxiety disorder.  The 
pertinent Axis III diagnoses were that headaches and chronic 
fatigue were symptoms rather than diagnosis and actually 
required a medical workup.  

In January 1998, pulmonary function testing revealed that FEV 
was 95 % of predicted value and FEV1/FVC was 93% of predicted 
value.  A January 1998 chest X-ray was interpreted as being 
normal.  

At the time of a January 1998 VA neurological examination, 
the veteran reported that he had problems with fatigue, 
difficulty sleeping, and headaches for six years.  He 
reported that the symptoms began in 1991 after his return 
from the Persian Gulf.  He reported that he had difficulty 
falling asleep and sleeping through the night as well as 
increased forgetfulness.  He denied any motor deficit.  He 
reported a history of smoking.  The diagnosis from the 
examination was chronic musculoskeletal headaches associated 
with multiple somatic complaints most likely related to 
underlying anxiety or depression and a normal neurological 
examination.  

At the time of a January 1998 VA intestine examination, 
chronic fatigue was reported to have begun six months after 
the veteran's return from the Persian Gulf with gradual 
onset.  The veteran reported that he went to sleep easily.  
Headaches were reported to occur twice daily and he had 
shortness of breath twice per week. No wheezing was noted.  
Shortness of breath was present on moderate exertion.  The 
veteran did have insomnia where he was getting about five 
hours of sleep per night.  He denied nightmares or flashbacks 
of war.  He had not lost any time from work due to his health 
problems.  It was noted that the left arm spasms were 
apparently related to a motor vehicle accident in 1995 and 
that the veteran did not have any difficulty since that time.  
Physical examination revealed clear lungs.  The veteran was a 
one pack per day smoker.  The pertinent diagnoses were 
criteria for chronic fatigue syndrome not met on this 
examination; insomnia by history; and left arm spasms 
attributed by veteran to 1995 motor vehicle accident.  

February 1998 private clinical records reveal that the 
veteran was enrolled in a smoking cessation program.  

An April 1998 private clinical record reveals that the 
veteran reported he had Gulf War syndrome manifested by 
chronic headaches and diarrhea.  The assessment was diarrhea 
with campylobacter exposure from primates.  

Lay statements received in August 1998 attested to the fact 
that the veteran had headaches and memory loss which were 
present prior to a motor vehicle accident in 1995.  

In a March 1998 statement, the veteran reported that he had 
to use a lot of vacation time due to problems associated with 
chronic fatigue and his sleep disorder.  He wrote that a 1995 
motor vehicle accident aggravated his previously existing 
left arm tremor.  The veteran reported that he quit smoking 
in February 1998.  He alleged that his psychiatric problems 
were due to stress from being in a combat area.  He reported 
that all his disabilities began after Persian Gulf war duty.  

An August 1998 lay statement from the veteran's sister 
indicates that the veteran's headaches began after Persian 
Gulf.  

At the time of a September 1998 RO hearing, the veteran 
testified that chronic fatigue and a sleep disorder started 
in approximately July 1991.  He was in the Persian Gulf from 
November 1990 to April 1991.  He reported that he had 
problems going to sleep, being restless at night, and waking 
at night.  The problems were reportedly continuous since the 
veteran's return from the Persian Gulf.  He testified that he 
had not missed any work due to fatigue or sleep problems.  
Fatigue and sleep problems were not such a big problem that 
he had to use vacation or sick time due to being overly tired 
but it had affected his performance on the job.  He had not 
been treated by doctors for the problem.  The first problems 
with the left arm were noted in approximately May 1991.  The 
arm problem has been described as involuntary muscle 
contractions in left forearm area lasting for several 
minutes.  The only trauma the veteran could remember to the 
left extremity during active duty was being smacked with a 
crowbar while changing tires.  The symptomatology had 
continued since discharge.  The left arm disability was not 
manifested by weakness but just by contractions which were 
present three or four times per week.  The veteran testified 
that shortness of breath began in October 1991.  He would get 
winded walking long distances unlike prior to his Persian 
Gulf service.  The veteran testified that he could walk 1/4 
mile before needing to stop and catch his breath.  He gave up 
basketball due to shortness of breath but was not taking any 
medication.  The veteran reported that he used to smoke but 
he and wife recently quit.  The veteran alleged that there 
was no improvement in the shortness of breath since quitting 
smoking so he opined that the shortness of breath was due to 
Persian Gulf service.  The veteran testified that no private 
doctor had diagnosed a lung condition.  The veteran first 
began to experienced anxiety and depression six months after 
his return from Persian Gulf.  He got depressed because of 
headaches but was not seeing any doctors.  He reported that 
memory loss began six months to a year after his return from 
the Persian Gulf.  The veteran reported that he had problems 
at work with forgetfulness.  He testified that his excessive 
blinking began one and one half years after his Persian Gulf 
service and was first noticed by his wife.  The veteran did 
not know there was a problem prior to that time and assumed 
he was blinking normally.  He did not think the blinking was 
due to psychiatric problems but rather a neurological 
problem.  The blinking did not really bother him.  The 
veteran testified that his headaches began one to two months 
after his Persian Gulf return from the Persian Gulf.  The 
headaches were reportedly present every day and sometimes 
more than that.  The headaches lasted several minutes and 
were relieved by Advil.  The veteran reported that the 
headaches affected his employment by breaking concentration.  
He was not receiving any private treatment for headaches.  

A VA cranial nerves examination was conducted in April 1999.  
At that time, the veteran reported problems with memory loss, 
headaches and bilateral blinking.  The blinking occurred once 
or twice every two days and lasted anywhere from a few 
minutes to one hour.  The blinking started after the 
veteran's return from the Persian Gulf.  It was not 
progressive and was not associated with any other 
neurological defect.  No blinking was noted during the 
examination but at one time the veteran had unusual movements 
of the eyebrow.  The blinking did not seem to arise due to 
stress.  The veteran smoked one and one half packs per day.  
The diagnosis was bilateral eye blinking most likely 
secondary to anxiety.  

At the time of an April 2003 VA neurological examination, the 
veteran complained of episodic left arm spasms, headaches and 
forgetfulness.  Beginning in 1992 he had painless onset of 
occasional quivering and/or jerking of the forearm muscles 
which occasionally spread to the fingers so that he might 
drop things he was holding.  The tremors were usually over 
within two to ten minutes.  The condition in the veteran's 
own opinion was otherwise non-disabling and essentially non-
progressive since the time of onset in 1992.  The veteran 
reported that he had headaches which occurred two to three 
times per day and could be controlled 75% of the time with 
over-the-counter medication like Advil.  The headaches were 
not associated with any particular disability.  The veteran 
also complained of forgetfulness which was noted by the 
examiner to be somewhat selective.  The veteran alleged that 
he lost a job partly due to forgetfulness.  He had occasional 
shortness of breath which he attributed to smoking over a 
pack per day.  His sleep patterns had reportedly been messed 
up for a number of years.  The problem was difficulty falling 
asleep and staying asleep in addition to fragmentation of 
sleep.  The veteran reported he slept from five to eight 
hours in an otherwise fragmented pattern each 24 hours.  The 
impression was that there was no features on neurological 
examination or review of the available data to suggest that 
the veteran had an ongoing neurological cause for his 
symptoms.  The examiner strongly suspected 
psychophysiological phenomena as well as fatigue related 
myokymia intermittently affecting the left forearm muscles.  

On VA psychiatric examination in April 2003, the veteran 
reported his most severe symptoms were irritable bowel 
syndrome and daily headaches.  The examiner noted that the 
information available indicated that many of the veteran 
symptoms could not be fully explained on known general 
medical conditions and that fact in addition to MMPI testing 
which revealed somatoform symptoms supported a diagnosis of 
somatoform disorder.  The examiner opined that the veteran 
did not have symptoms of PTSD.  He did not have signs of 
psychosis, mania or depression.  Clinical evaluation did not 
reveal overt memory problems.  Memory was intact recent and 
remote.  The diagnosis was undifferentiated somatoform 
disorder.  

May 2003 VA psychological evaluation testing was interpreted 
as indicating that the veteran did not have notable 
difficulties with memory or with any of the other cognitive 
abilities assessed.  The veteran did not appear to be 
depressed.  

A May 2003 addendum to the April 2003 psychiatric examination 
report indicated that neuropsychological testing showed no 
memory or cognitive problems.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA will pay compensation to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:  Became manifest 
either during active military, naval, or air service  in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1).  

For purposes of this section, a "qualifying chronic 
disability" means a chronic disability resulting from any of 
the following (or any combination of the following): 

An undiagnosed illness;  The following medically unexplained 
chronic multi symptom illnesses that are defined by a cluster 
of signs or symptoms:  chronic fatigue syndrome; 
fibromyalgia; irritable bowel syndrome; or any other illness 
determined by the Secretary to be a medically unexplained 
chronic multisymptom illness; or any diagnosed illness that 
the Secretary determines in regulations warrants a 
presumption of service-connection.  

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).  

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia  
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d).  The appellant's service separation 
document shows he received the Southwest Asia Service Medal 
and the Kuwaiti Liberation Medal, thereby defining him as a 
"Persian Gulf veteran."  



Analysis

Entitlement to service connection for left arm spasm, to 
include as due to an undiagnosed illness.

The Board finds that service connection is not warranted for 
left arm spasms on a direct basis.  The service medical 
records were silent as to complaints of, diagnosis of or 
treatment for a spasm in the left arm.  While the veteran has 
testified that the first time he noted problems with his left 
arm in May 1991, the first clinical evidence of complaints of 
problems with the left arm was included in a December 1996 
record from a private physician.  Subsequent medical records 
associated with the claims file also evidence intermittent 
complaints of a tremor in the left arm.  Significantly, there 
is no competent medical evidence of record which links 
currently existing left arm spasm to the veteran's active 
duty service.  

The Board finds that service connection is not warranted for 
left arm spasm as due to an undiagnosed illness as there is 
competent evidence of record of a diagnosis attributed to the 
left arm spasms.  The examiner who conducted the April 2003 
VA neurological examination recorded the veteran's comments 
regarding his alleged etiology of the left arm disability, 
examined the veteran and then opined that he strongly 
suspected fatigue related myokymia as intermittently 
affecting the left forearm muscles.  The fatigue related 
myokymia was not linked to the veteran's active duty service 
in any way.  Myokymia was not manifested during service or 
for a few years thereafter, and it is otherwise not shown to 
be related to service. 

The only evidence of record which indicates that the veteran 
currently has left arm spasms which were linked in any way to 
the veteran's active duty service is the veteran's own 
allegations and testimony and lay statements.  Lay persons 
are not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  



Entitlement to service connection for shortness of breath, to 
include as due to an undiagnosed illness.

The Board finds that service connection is not warranted for 
shortness of breath on a direct basis.  There is no evidence 
of the presence of shortness of breath in the service medical 
records nor is there competent evidence of record which links 
currently existing shortness of breath to the veteran's 
active duty service.  

It appears that the shortness of breath may be attributable 
to smoking, and it is not clear that a medical diagnosis for 
the shortness of breath has been rendered.  However, the 
Board nevertheless finds that service connection for 
shortness of breath is also not warranted under undiagnosed 
illness laws and regulations as the veteran does not have a 
disability manifested by shortness of breath resulting from 
an undiagnosed illness that was manifest to a compensable 
degree following his Persian Gulf War service.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.  

In this regard, shortness of breath is evaluated by analogy 
to bronchial asthma under Diagnostic Code 6602.  A 10 percent 
rating is assigned where pulmonary function testing reveal 
that FEV- 1 is 71 to 80 percent predicted; FEV-1/FVC is 71 to 
80 percent; or where the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 
to 80 percent predicted.  A 30 percent rating is assigned 
where pulmonary function testing reveal that FEV-1 is 56 to 
70 percent predicted; FEV-1/FVC is 56 to 70 percent; or where 
DLCO (SB) is 56 to 65 percent predicted. A 60 percent rating 
is assigned where pulmonary function testing reveal that FEV- 
1 is 40 to 55 percent predicted; FEV-1/FVC is 40 to 55 
percent; or where DLCO (SB) is 56 to 65 percent predicted. 38 
C.F.R. § 4.97, Diagnostic Code 6602 (2005).

The objective evidence of record demonstrates that pulmonary 
function testing was interpreted as being within normal 
limits in November 1996.  In January 1998, pulmonary function 
testing revealed that FEV was 95 % of predicted value and 
FEV1/FVC was 93% of predicted value.  The veteran has 
testified that he did not receive any treatment including 
medication for his shortness of breath.  The Board finds 
there is no competent evidence of record which demonstrates 
that the shortness of breath experienced by the veteran is 
manifested to a compensable degree anytime after the 
veteran's return from duty in the Persian Gulf.  

Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

Service connection for chronic fatigue is not warranted on a 
direct basis.  The service medical records did not evidence 
any complaints of or treatment for fatigue.  A VA examination 
which was conducted in January 1998 which included a 
diagnosis that the criteria for chronic fatigue syndrome was 
not met at the time of the examination.  There is no 
competent evidence of record which links a diagnosis of 
chronic fatigue to the veteran's active duty service.  

The Board finds that service connection for chronic fatigue 
is also not warranted as due to an undiagnosed illness as the 
veteran does not have a disability manifested by chronic 
fatigue resulting from an undiagnosed illness that was 
manifest to a compensable degree following his Persian Gulf 
War service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under 
38 C.F.R. § 4.88b, Diagnostic Code 6354 (Chronic Fatigue 
Syndrome (CFS)), a compensable rating is warranted where 
there is debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms, which wax and wane 
but result in period of incapacitation of at least one but 
less than two weeks total duration per year, or; symptoms 
controlled by continuous medication.  In the current case, 
there is no evidence that the veteran requires continuous 
medication to control symptoms of chronic fatigue, nor is 
there evidence that a fatigue disorder results in 
incapacitation to any significant degree whatsoever.  

At the time of the December 1997 VA examination, the veteran 
reported that he felt tired all the time.  The veteran also 
indicated in correspondence that he had missed work due to 
fatigue.  However, at the time of a January 1998 VA 
examination, the veteran reported that he had not lost any 
time off from work due to his health problems.  Furthermore, 
he testified in September 1998 that fatigue and sleep 
problems were not such a large problem that he had to use 
vacation or sick time due to being overly tired but he did 
allege that it affected his job performance.  The Board finds 
this evidence demonstrates that the veteran does not 
experience periods of incapacitation as a result of his 
fatigue nor do the symptoms of fatigue require control by 
continuous medication.  

Entitlement to service connection for a sleep disorder, to 
include as due to an undiagnosed illness.

The Board finds that service connection is not warranted for 
a sleep disorder on a direct basis.  The service medical 
records do not evidence any complaints of, diagnosis of or 
treatment for a sleep disorder.  Beginning in 1996, the 
medical records include references to sleep problems.  
Significantly, no currently existing chronic sleep problem 
has been linked to the veteran's active duty service in any 
way.  In January 1998, insomnia by history was noted but it 
was not linked to active duty.  

Service connection is not warranted for a sleep disorder as 
due to an undiagnosed illness as the disability has been 
diagnosed.  At the time of a January 1998 VA examination, the 
veteran reported sleep problems he had.  The pertinent 
diagnosis was insomnia by history.  The Board further finds 
that the sleep disorder reported by the veteran was not 
manifest to a compensable degree following his Persian Gulf 
War service.  The Board finds that he veteran's claimed sleep 
disorder would be rated by analogy to chronic fatigue 
syndrome.  Under 38 C.F.R. § 4.88b, Diagnostic Code 6354 
(Chronic Fatigue Syndrome (CFS)), a compensable rating is 
warranted where there is debilitating fatigue, cognitive 
impairments (such as inability to concentrate, forgetfulness, 
confusion), or a combination of other signs and symptoms, 
which wax and wane but result in period of incapacitation of 
at least one but less than two weeks total duration per year, 
or; symptoms controlled by continuous medication.  As noted 
above, the Board has found that there is no evidence that the 
veteran requires continuous medication to control symptoms of 
a sleep disorder, nor is there evidence that a sleep disorder 
results in incapacitation to any significant degree 
whatsoever.  The veteran's main complaints were difficulty 
falling asleep and staying asleep.  There is no evidence of 
any incapacitation as a result of a sleep disorder which 
lasted for at least one week.  

Entitlement to service connection for psychiatric disability, 
to include as due to an undiagnosed illness.

Service connection is not warranted on a direct basis for an 
acquired psychiatric disorder as there is no competent 
evidence of record which links a currently existing acquired 
psychiatric disorder to the veteran's active duty service.  A 
December 1996 VA examination did not result in any 
psychiatric diagnoses.  In December 1997, generalized anxiety 
disorder was diagnosed.  At the time of the April 2003 VA 
examination, undifferentiated somatoform disorder was 
diagnosed.  It was specifically noted that the veteran did 
not have PTSD or signs of psychosis, mania or depression.  
None of these records links a psychiatric disability to the 
veteran's active duty service.  

The Board notes the examiner who conducted the December 1997 
VA examination included the notation that the veteran had 
dissociative phenomena associated with flashbacks to his 
Persian Gulf experiences.  The examiner noted that the mild 
dissociation was of an unknown etiology.  With regard to the 
dissociative symptomatology, it would appear that is not 
severe enough either to interfere with occupational and 
social functioning, nor does it continuous medication.  
Therefore, it would be assigned a noncompensable rating under 
the General Rating Formula for Mental Disorders.  As such, it 
has not been manifest to a degree of 10 percent or more, and 
even though of unknown etiology, the disassociative symptoms 
would not meet the criteria for service connection under 38 
C.F.R. § 3.317 based on an undiagnosed illness. 

Service connection is not warranted for a psychiatric 
disability as due to an undiagnosed illness as the veteran's 
mental disorder has been diagnosed as being generalized 
anxiety disorder and undifferentiated somatoform disorder.  
As noted above, these disorders have not been linked to the 
veteran's active duty service.  As the veteran's psychiatric 
disability has been diagnosed, service connection is not 
warranted on the basis of an undiagnosed illness.  

Entitlement to service connection for memory loss, to include 
as due to an undiagnosed illness.

The Board finds that service connection for memory loss is 
not warranted on a direct basis or as secondary to a 
undiagnosed illness as the preponderance of competent 
evidence of record demonstrates that the veteran does not 
experience any memory loss.  There is some evidence of record 
which references the presence of memory loss.  In December 
1996, a private physician noted that the veteran had 
forgetfulness which began in 1991 while the veteran was in 
Saudi Arabia.  At the time of the VA psychiatric examination 
in December 1997, it was noted that recent memory was intact 
but remote memory impaired.  It was also noted that the 
veteran had occasional dissociation that impaired memory.  It 
was opined that the dissociative phenomena was usually 
presenting as a complaint of concentrating ability or a 
memory defect when in psychiatric terminology, it was 
actually a form of mild dissociation of an unknown etiology.  

The Board notes, however, that the most recent evidence of 
record demonstrates that the veteran does not have memory 
loss.  At the time of the April 2003 VA examination, it was 
specifically noted that clinical evaluation did not reveal 
any overt memory problems and that recent and remote memory 
were intact.  In May 2003, it was noted that psychological 
testing was interpreted as indicating that the get did not 
have any problems with his memory.  A May 2003 addendum to 
the April 2003 VA examination included the notation that 
neuropsychological testing showed memory or cognitive 
problems.  

The Board places greater probative weight on the findings 
included in the reports of the April 2003 and May 2003 VA 
examinations which determined that the veteran did not have 
memory problems.  These evaluations were based on objective 
testing of the veteran's memory.  The evidence dated in 
December 1996 and December 1997 which includes notations of 
the presence of memory loss is based on the veteran's self-
reported history without resort to objective testing.  



Entitlement to service connection for uncontrolled blinking, 
to include as due to an undiagnosed illness.

The Board finds that service connection is not warranted on a 
direct basis of a disability manifested by uncontrolled 
blinking.  The disability was not present during active duty 
based on a review of the service medical records.  While 
there is current evidence of record of the presence of 
excessive eye blinking, there is no competent evidence of 
record which links the disability to active duty on a direct 
basis.  

Service connection is not warranted for a disability 
manifested by uncontrolled blinking of the eye as it has been 
linked to a non-service connected disability of anxiety.  At 
the time of the December 1997 VA examination, the examiner 
noted that the blinking of the eyes had a direct correlation 
to the degree of anxiety the veteran was experiencing.  The 
examiner opined, therefore, that the excessive blinking was 
more than likely an anxiety related symptom.  The examiner 
who conducted the April 1999 VA cranial nerves examination 
diagnosed eye blinking most likely secondary to anxiety.  The 
only evidence of record which excessive eye blinking to 
active duty in any way is the veteran's own allegations and 
testimony and lay statements.  As a lay person however, the 
veteran is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness.

Service connection is not warranted for headaches on a direct 
basis as there is no competent evidence of record linking 
headaches to active duty in any way.  The service medical 
records were silent as to complaints of headaches.  A 
September 1994 VA clinical record included the pertinent 
diagnosis of 4 year history of headaches.  The headaches were 
not linked to active duty.  As noted below, the veteran has 
been diagnosed with headaches but they have not been linked 
back to his active duty service.  

The Board further finds that service connection is not 
warranted for headaches based on an undiagnosed illness as 
the headaches have been attributed to know diagnoses.  The 
November 1996 Persian Gulf examination resulted in a 
pertinent diagnosis of headaches most consistent with muscle 
tension headaches.  The examiner who conducted the December 
1996 VA examination suspected that the veteran's headaches 
were of the muscle contraction type but they were not 
migraines.  While the examiner who conducted the December 
1997 VA psychiatric examination noted that headaches and 
chronic fatigue were actually symptoms rather than a 
diagnosis, the examiner who conducted the January 1998 VA 
neurological examination diagnosed chronic musculoskeletal 
headaches associated with multiple somatic complaints which 
was most likely related to underlying anxiety or depression.  
The Board finds the preponderance of the evidence 
demonstrates that the veteran's headaches have been 
attributed to known diagnoses.  


ORDER

The appeal is denied as to all issues.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


